—Order, Supreme Court, New York County (Renee White, J.), entered on or about August 31, 1995, which granted defendant’s motion to suppress identification testimony, physical evidence and statements, affirmed.
In this narcotics sale prosecution, the record supports the hearing court’s determination that the People did not meet their burden of demonstrating probable cause for defendant’s arrest (People v Berrios, 28 NY2d 361, 367). We note that there was insufficient circumstantial evidence of communication between officers linking defendant to any criminal conduct (compare, People v Mitchell, 185 AD2d 163, 164, appeal dismissed 81 NY2d 819, with People v Mims, 88 NY2d 99, 113-114). Since the identification, physical evidence and statements flowed directly from the initial illegal detention, the hearing court properly granted defendant’s suppression motion in its entirety (People v Watkins, 228 AD2d 163). Concur—Murphy, P. J., Wallach and Williams, JJ.